Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 12/15/21 are acknowledged.
Claims 1-15, 22-31, and 36-41 were previously cancelled.
Claims 16, 18-21, and 32 were amended.
Claims 16-21 and 32-35 are pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Objection to the Specification
In light of the amendment of the Specification, the objection to the disclosure is withdrawn.
Claim Objections
In light of the amendment of claims 16 and 18-21, the objection to these claims is withdrawn.
Claim Rejections - 35 USC § 103
In light of Applicant’s amendment of claim 16 to recite “a liquid cleaning composition” Applicant’s arguments (Pages 6-13, filed 12/15/21) regarding the rejection of claims 16-17, 19, 21, and 32-35 under 35 U.S.C. 103 as being unpatentable over Elfersy (US 2007/0065475 A1) in view of Sokol (US 4,020,016), Toussaint et al. (US 6,046,148), and Dent et al. (WO 99/56869); and the rejection of claims 16-21 and 32-35 under 35 U.S.C. 103 as being unpatentable over Elfersy in view of Sokol, Toussaint et et al. (US 2008/0207581 A1) have been fully considered and are persuasive. Since Elfersy does not teach or suggest applying a liquid cleaning composition to a surface for decontamination, the obviousness rejections of record are withdrawn. 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McKechnie et al. (US 2011/0160116 A1) is cited as art of interest for teaching an aqueous liquid hard surface cleaning composition (Abstract) which contains benzyl ammonium chlorides ([0092]) and a polyacrylic acid sodium salt homopolymer ([0103]). 
Figger et al. (US 2007/0117736 A1) teaches sprayable (i.e., liquid) surface cleaners (Abstract) which contain surfactants such as dimethyl benzyl/dioctyl ammonium chloride and dimethyl ethylbenzyl ammonium chloride ([0040]), polyacrylic polymers ([0039]), perlite ([0017]). 
However, neither McKechnie et al. nor Figger et al. teach dimethyl benzyl ammonium chloride at a concentration between 1 to 10% (w/w) and dimethyl ethyl benzyl ammonium chloride at a concentration between 1 to 10% (w/w), or the concentration of sodium polyacrylate between 1 to 5% (w/w) as recited in instant claim 16.
Updated Search
An updated prior art search did not disclose a reference that teaches a method for decontaminating a surface from a pathogen comprising applying a liquid cleaning 
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 16-21 and 32-35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615